Name: Commission Regulation (EEC) No 364/89 of 13 February 1989 on the supply of refined palm oil to Peru as food aid
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  cooperation policy
 Date Published: nan

 No L 43/ 16 Official Journal of the European Communities 15. 2. 89 COMMISSION REGULATION (EEC) No 364/89 of 13 February 1989 on the supply of refined palm oil to Peru as food aid 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its decision of 27 September 1988 on the supply of food aid to Peru, the Commission allocated to that country 600 tonnes of refined palm oil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined palm oil to Peru in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. » This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 15. 2. 89 Official Journal of the European Communities No L 43/ 17 ANNEX 1 . Operation No ('): 1191 /88 2. Programme : 1988 3. Recipient : Pern 4. Representative of the recipient (*) : Oficina nacional de Apoyo alimentario (ONAA), Natalio Sanchez, n ° 220, Piso 14, JesÃ ºs MarÃ ­a, Lima, PerÃ º ; tel. 24 24 64 . 5. Place or country of destination : Peru 6. Product to be mobilized : refined palm oil 7. Characteristics and quality of the goods (3) : see list published OJ No C 216, 14. 8. 1987, p. 3 (under IIIA.3) 8 . Total quantity : 600 tonnes net 9. Number of lots : one 10. Packaging and marking : see list published in OJ No C 216, 14. 8, 1987, p. 3 (under III.B) :  metal cans of five litres or five kilograms  the cans must be packed in cartons  the cans must carry the following wording : ¢ACCIÃ N NM 191 /88 / ACEITE DE PALMA / DONACIÃ N DE LA COMUNIDAD ECONÃ  ­ MICA EUROPEA AL PERÃ  / DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Callao (Lima) 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 3 to 18 . 4. 1989 18 . Deadline for the supply : 2. 5. 1989 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 7. 3. 1989 not later than 12 noon . Tenders shall be valid until 12 midnight on 8 . 3 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 3 . 1989 not later than 12 noon. Tenders shall be consi ­ dered valid until 12 midnight on 22. 3. 1989 (b) period for making the goods available at the port of shipment where the supply is avanded at the port of shipment stage : 4. 4 to 2. 5. 1 989 (c) deadline for the supply : 16. 5. 1989 22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer :  No L 43/18 Official Journal of the European Communities 15. 2. 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. Boselli, DelegaciÃ ³n CEE, Calle Orinoco, Las Mercedes, Ap. 67076, Las Americas, 1061 A Caracas, Venezuela ; tel . 91 51 33, telex 27298 COMEU VC. (3) The successfull tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivy certificate must indicate the caesium-134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to m point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05